                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

KELLY C. PAYNE,                           )
                                          )
              Plaintiff,                  )
                                          )       Case No. CIV-15-211-SPS
       v.                                 )
                                          )
KILOLO KIJAKAZI,                          )
Commissioner of the Social                )
Security Administration,                  )
                                          )
              Defendant.                  )

                    OPINION AND ORDER AWARDING
                 ATTORNEY’S FEES UNDER 42 U.S.C. § 406(b)

       The Plaintiff appealed the decision of the Commissioner of the Social Security

Administration denying her request for benefits.            The Court then granted the

Commissioner’s unopposed motion to remand the case for further proceedings. On

remand, the Administrative Law Judge (“ALJ”) found that the Plaintiff was disabled and

awarded her approximately $165,946.50 in past-due benefits. The Plaintiff’s attorney now

seeks an award of fees pursuant to 42 U.S.C. § 406(b)(1). For the reasons set forth below,

the Court finds that the Plaintiff’s Attorney’s Motion for Relief Pursuant to Fed. R. Civ. P.

60(b)(6) for An Award of Attorney Fees Under 42 U.S.C. § 406(b) [Docket No. 27] should

be granted and that Plaintiff’s attorney should be awarded $41,40000 in attorney’s fees.

       When “a court renders a judgment favorable to a claimant under this subchapter

who was represented before the court by an attorney, the court may determine and allow

as part of its judgment a reasonable fee for such representation, not in excess of 25 percent
of the total of the past-due benefits to which the claimant is entitled by reason of such

judgment[.]” 42 U.S.C. 406(b)(1)(a). The 25% does not include any fee awarded by the

Commissioner for representation in administrative proceedings pursuant to 42 U.S.C.

§ 406(a). Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (“Based on the plain

language and statutory structure found in § 406, the 25% limitation on fees for court

representation found in § 406(b) is not itself limited by the amount of fees awarded by the

Commissioner.”). The amount requested in this case is $41,400.00, approximately 24.9%

of the Plaintiff’s past-due benefits in accordance with the applicable attorney fee

agreement, and the motion was timely filed within thirty days following issuance of the

notice of award. See Harbert v. Astrue, 2010 WL 3238958 at *1 n. 4 (E.D. Okla. Aug. 16,

2010) (slip op.) (“The Court notes here that while no explanation is needed for a Section

406(b)(1) motion filed within thirty days of issuance of the notice of appeal, lengthier

delays will henceforth be closely scrutinized for reasonableness, including the

reasonableness of efforts made by appellate attorneys to obtain a copy of any notice of

award issued to separate agency counsel.”). See also McGraw v. Barnhart, 450 F.3d 493,

504-505 (10th Cir. 2006) (“Section 406(b) itself does not contain a time limit for fee

requests. . . . We believe that the best option in these circumstances is for counsel to employ

Federal Rule of Civil Procedure 60(b)(6) in seeking a § 406(b)(1) fee award.”); Fed. R.

Civ. P. 60(c)(1) (“A motion under Rule 60(b) must be made within a reasonable time[.]”).

       The Court therefore need only determine if this amount is reasonable for the work

performed in this case. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002) (“[Section] 406(b)

does not displace contingent-fee agreements as the primary means by which fees are set

                                              -2-
for successfully representing Social Security benefits claimants in court. Rather, § 406(b)

calls for court review of such arrangements as an independent check, to assure that they

yield reasonable results in particular cases.”). Factors to consider include: (i) the character

of the representation and results achieved, (ii) whether any dilatory conduct might allow

attorneys to “profit from the accumulation of benefits during the pendency of the case in

court[,]” and (iii) whether “the benefits are [so] large in comparison to the amount of time

counsel spent on the case” that a windfall results. Id. at 808, citing McGuire v. Sullivan,

873 F.2d 974, 983 (7th Cir. 1989) (reducing fees for substandard work); Lewis v. Secretary

of Health & Human Services, 707 F.2d 246, 249-50 (6th Cir. 1983) (same); Rodriguez v.

Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989) (noting fees are appropriately reduced when

undue delay increases past-due benefits or fee is unconscionable in light of the work

performed); Wells v. Sullivan, 907 F.2d 367, 372 (2nd Cir. 1990) (court should consider

“whether the requested amount is so large as to be a windfall to the attorney”).

Contemporaneous billing records may be considered in determining reasonableness.

Gisbrecht, 535 U.S. at 808 (“[T]he court may require the claimant’s attorney to submit, not

as a basis for satellite litigation, but as an aid to the court’s assessment of the reasonableness

of the fee yielded by the fee agreement, a record of the hours spent representing the

claimant and a statement of the lawyer’s normal hourly billing charge for noncontingent-

fee cases.”), citing Rodriguez, 865 F.2d at 741.

       Based on the factors enunciated in Gisbrecht, the Court concludes that $41,400.00

in attorney’s fees is reasonable for the work done in this case. First, the attorney ably

represented the Plaintiff in her appeal to this Court and obtained excellent results on her

                                               -3-
behalf, i. e., a reversal of the Commissioner’s decision denying benefits and remand for

further consideration. The Plaintiff’s success on appeal enabled her not only to prevail in

her quest for social security benefits, but also to obtain $14,438.00 in combined attorney’s

fees over three appeals as the prevailing party under the Equal Access to Justice Act, 28

U.S.C. § 2412(d). Second, there is no evidence that the Plaintiff’s attorneys caused any

unnecessary delay in these proceedings. Third, the requested fee does not result in any

windfall to the Plaintiff’s attorney, who spent a total of 83.5 hours on three separate

appeals. See Docket No. 21, Ex. 3. This would equate to a rate of $495.81 per hour at

most, which is hardly excessive given that the fee was contingent and the risk of loss was

not negligible. The Court therefore concludes that the requested fee of $41,400.00 is

reasonable within the guidelines set by Gisbrecht.

       It appears that the Commissioner retains sufficient funds to pay the $41,400.00

awarded to the Attorney herein under Section 406(b)(1). If, however, for any reason the

Commissioner may not have sufficient funds on hand to satisfy the $41,400.00 awarded

herein, the Plaintiff’s attorney will have to recover the difference from the Plaintiff herself,

not from her past-due benefits. See Wrenn, 525 F.3d at 933 (“If the amount withheld by

the Commissioner is insufficient to satisfy the amount of fees determined reasonable by

the court, the attorney must look to the claimant, not the past-due benefits, to recover the

difference.”). Furthermore, because the $41,400.00 awarded herein pursuant to Section

406(b)(1) exceeds the $5,681.00 previously received by the Plaintiff as part of the EAJA




                                              -4-
fee award, the Plaintiff’s attorney must refund the latter amount to the Plaintiff. 1 See

Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.1986).

       Accordingly, the Plaintiff’s Attorney’s Motion for Relief Pursuant to Fed. R. Civ.

P. 60(b)(6) for An Award of Attorney Fees Under 42 U.S.C. § 406(b) [Docket No. 27] is

hereby GRANTED. The Court approves an award of attorney fees in the amount of

$41,400.00 to the Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b)(1), and directs the

Commissioner to pay to the Plaintiff’s attorney the balance of any past-due benefits in her

possession up to said amount. The Plaintiff’s attorney shall thereupon refund to the

Plaintiff the full amount previously awarded under the EAJA.

       IT IS SO ORDERED this 14th day of July, 2021.



                                      ______________________________________
                                      STEVEN P. SHREDER
                                      UNITED STATES MAGISTRATE JUDGE




1
  The Court continues to disapprove of Counsel’s repeated reference to an award to the Plaintiff
under the EAJA as an offset against attorney’s fees awarded to the Plaintiff’s attorneys under
Section 406(b). An attorney may not treat the EAJA award as a credit against the Plaintiff’s
account or otherwise “net out” the EAJA award against any future Section 406(b) award. See
McGraw, 450 F.3d at 497 n. 2. See also Gisbrecht, 535 U.S. at 796 (“Fee awards may be made
under both prescriptions, but the claimant’s attorney must ‘refun[d] to the claimant the amount of
the smaller fee.’”), quoting Act of Aug. 5, 1985, Pub. L. 99-80, § 3, 99 Stat. 186 [emphasis added].

                                                -5-
